Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Regarding the independent claims, none of the art discloses a processor af an additive manufacturing apparatus that accesses a computer readable file, the file including a layer description of the shape of each layer, one or more hatch areas each with a shape description for each layer, one or more lines each with a description for each hatch area, a beam current for each hatch area, a beam acceleration voltage, a beam spot size and beam position values and beam step sizes and beam dwell times for each line, the processor controls the manufacture as a series of layers bad on the values in the file, and at least one of the beam spot size and beam step size and beam dwell time is dynamically adjusted from the value specified in the file after assessing energy deposited to the powder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761